Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                             DETAILED ACTION
This is in response to the communication filed on 04/19/2022. Claims 1-5 were pending in the application. Claims 1-5 have been allowed.  
Response to Arguments
Applicant’s arguments, see remarks, filed on 04/19/2022 with respect to 35 USC 101 and 35 USC 102 (a)(2) have been fully considered and are persuasive.  Previous 35 USC 101 and 35 USC 102(a)(2) type rejections have been withdrawn. 
Examiner’s Amendment 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott R. Hansen (Reg. No. 38,486) on 6/9/2022.
Claims 1-2 and 5 have been amended as follows: 
Claim 1.		(Currently Amended) A system for storing data and communicating with multiple enrolled parties to facilitate interchanges between the enrolled parties and a software application that is operating on a client computer, with an SDK manager, an app owner, a third party service, and a client being connected to a network, comprising:
a non-transitory memory and one or more hardware processors coupled with the non- transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations comprising:
registering a software development kit (SDK) with an SDK Manager such that data regarding an SDK Owner and the SDK are catalogued by the SDK Manager for use by other parties;
combining a client application for which an app owner is responsible with at least one SDK provided by a third-party to form a Client App+SDK;
sending a Client App+SDK and an SDK List as part of a registration process with an SDK Manager, wherein data is catalogued by the SDK Manager for use by other parties;
sending at least one Client App+SDK to any number of Distribution Services, to make the at least one Client App+SDK downloadable to one or more clients;
notifying an app owner Third Party Service; and
allowing the app owner to deny registration requests of the at least one Third Party Service, wherein when the app owner denies a registration request, a functionality will not be permitted for a requesting third party service to use.

Claim 2.		(Currently Amended) The method of claim 1, wherein the method further includes the step of operating at least one Client App+SDK on a client to access [[accesses]] client data on a client via App Data Permissions.
Claim 5.		(Currently Amended) A system for storing data and communicating with multiple enrolled parties to facilitate interchanges between the enrolled parties and a software application that is operating on a client computer, with an SDK manager, an app owner, a third party service, and a client being connected to a network, comprising:
a non-transitory memory and one or more hardware processors coupled with the non- transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations comprising:
registering a software development kit (SDK) with an SDK Manager such that data regarding an SDK Owner and the SDK are catalogued by the SDK Manager for use by other parties;
combining a client application for which an app owner is responsible with at least one SDK provided by a third-party to form a Client App+SDK;
sending a Client App+SDK and an SDK List as part of a registration process with an SDK Manager, wherein data is catalogued by the SDK Manager for use by other parties;
sending at least one Client App+SDK to any number of Distribution Services, to make the at least one Client App+SDK downloadable to one or more clients;
notifying an app ownerThird Party Service; 
allowing the app owner to deny registration requests of the at least one [[3]]Third Party Service;
 	wherein the method further includes the step of operating at least one Client App+SDK on a client to access [[accesses]] client data on a client via App Data Permissions, including at least one of interactions between Client App+SDKs and Client, and code checksums of Client App+SDKs.

                                     Examiner’s Reasons for Allowance
The following is an examiner’s statement of reasons for allowances: 
            Independent claim 1 is patentable over the cited prior arts because they do not anticipate nor fairly and reasonably teach independently or in combination a method/system comprising besides other limitations:  combining a client application for which an app owner is responsible with at least one SDK provided by a third-party to form a Client App+SDK; sending a Client App+SDK and an SDK List as part of a registration process with an SDK Manager, wherein data is catalogued by the SDK Manager for use by other parties; sending at least one Client App+SDK to any number of Distribution Services, to make the at least one Client App+SDK downloadable to one or more clients; notifying an app owner of registration data regarding at least one Third Party Service;  and allowing the app owner to deny registration requests of the at least one Third Party Service, wherein when the app owner denies a registration request, a functionality will not be permitted for a requesting third party service to use.
In particular, independent claim 5 is patentable over the cited prior arts because they do not anticipate nor fairly and reasonably teach independently or in combination a system comprising besides other limitations: combining a client application for which an app owner is responsible with at least one SDK provided by a third-party to form a Client App+SDK; sending a Client App+SDK and an SDK List as part of a registration process with an SDK Manager, wherein data is catalogued by the SDK Manager for use by other parties; sending at least one Client App+SDK to any number of Distribution Services, to make the at least one Client App+SDK downloadable to one or more clients; notifying an app owner of registration data regarding at least one Third Party Service;  allowing the app owner to deny registration requests of the at least one Third Party Service; and wherein operating at least one Client App+SDK on a client to access client data on a client via App Data Permissions, including at least one of interactions between Client App+SDKs and Client, and code checksums of Client App+SDKs.
            Closest prior art in the record Bettini et al, US 2013/0347094 A1 teaches a method/ system for in-line filtering of apps   for mobile devices includes intercepting a request for downloading an application to a mobile device; and modifying a response to the request for downloading the application to the mobile device. In some embodiments, the response includes a notification that the application cannot be downloaded due to an application risk policy violation. (See Abstract) Bettini et al further teaches wherein the filtering device determines whether or not the app should be permitted   for download to the client device based on the app analysis results.  If the app is not permitted   for download to the client device based on the app analysis results, then the app download is rejected at as communicated to the device at (e.g., a notification can be communicated to the device informing the user that the app cannot be downloaded due to the app analysis for the app and an app risk profile associated with the device). Otherwise, the app is downloaded at to the device (See para. [0142]) However, Bettini et al fails to disclose expressly sending a Client App+SDK and an SDK List as part of a registration process with an SDK Manager, wherein data is catalogued by the SDK Manager for use by other parties; sending at least one Client App+SDK to any number of Distribution Services, to make the at least one Client App+SDK downloadable to one or more clients; and allowing the app owner to deny registration requests of the at least one Third Party Service.
                                                                   Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays should be clearly labeled “Comments on Statement of Reasons for Allowance.”
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTO ABEDIN whose telephone number is 571-272-3551.  The examiner can normally be reached on M-F from 10:00 AM to 6:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jay Kim, can be reached on 571-272-3804. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/SHANTO ABEDIN/Primary Examiner, Art Unit 2494